Citation Nr: 1630518	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection a right knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from April 1980 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Two documents recently mailed to the Veteran were returned as undeliverable.  These consisted of a December 2015 supplemental statement of the case (SSOC) and a February 2016 certification letter.  Both items were mailed to the Veteran at his latest address of record.  No new address has been made known to the RO or the Board.  Thus, no further action can be taken as to these returned mail items.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

A.  Duty to Notify

VCAA notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a comprehensive letter in January 2009, which was sent prior to the March 2009 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  He did not identify any treatment at VA.  In February 2009, he submitted those private treatment records he wished VA to consider.  In April 2010, he identified having private treatment after service in April 1980 and January 1986.  The RO sent him a letter in June 2010 asking that he complete and return an enclosed VA Form 21-4142 Authorization and Consent to Release Information so that those records could be obtained.  The RO's June 2010 letter was not returned as undeliverable, so it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then return the form or submit those records to VA.  Without his full cooperation in attempting to obtain those records, there is no reasonable basis for remanding the claim in an attempt to obtain those private records.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (2015).  

A VA examination has not been conducted.  However, as discussed herein below, the credible evidence does not establish that the Veteran suffered an injury in service, and there is no credible indication that the right knee condition may be associated with an event or injury in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that he currently has a right knee disorder resulting from a fall during basic training.  In his December 2008 claim, he detailed that he was running around the corner of the track during physical training when he fell into the bleachers injuring his right knee (and both shoulders).  He was helped to the Naval Hospital, where X-rays showed a torn ACL and tendons.  He was then put in a mobile brace, given pain medication, and was processed for medical discharge.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion
  
In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, the claim must be denied because the preponderance of the credible and competent evidence of record weighs unfavorably against the claim.  The reasons and bases resulting in this determination are as follows.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of a right knee disorder.  Specifically, a private medical record in November 2005 establishes a diagnosis of right knee degenerative arthritis.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Although the Veteran is currently diagnosed with a right knee disorder, the credible evidence of record does not support a finding that he incurred a right knee injury during service.  

Again, the Veteran maintains that he fell during service, requiring hospitalization for the right knee.  However, based on the other evidence of record, the Board is unable to rely on the accuracy of his testimonial statements as his current assertions of a right knee injury do not have any indicia of reliability needed to be found credible.  

Of note, the Veteran wrote in his December 2008 claim form detailing the facts of his alleged right knee injury and subsequent treatment.  The STRs do document a knee injury, almost exactly as the Veteran described it.  However, the knee treated was the left knee and not the right knee.  All of the STRs consistently refer to the left knee as the injured knee.  There is no indication that the right knee was involved.  Thus, his December 2008 claim form is directly contradicted by the STRs.  

In a statement accompanying his April 2010 VA Form 9, the Veteran wrote that: 

My prognosis, it was the Left [here, the words "Right" and "Left" are written over top of each other] Knee that I had the injury with.  The Right Knee is the one I had the injury with.  The mistake on the Navy's part: prononis [sic] of the Left Knee.  This is how I received the athritis [sic] in both Knees, left and right.  

The intent of this statement is unclear.  It may be that the Veteran is attempting to explain that his injury was actually to the right knee and attributed to the left knee by mistake.  To the extent the Veteran is asserting that his doctors mistakenly wrote "left" when they were treating the right knee, it is difficult to accept that all of the Veteran's medical treatment records during service, including those consultations done by different providers, would all mistakenly refer to the left knee when it was actually the right knee being examined.  This would have to include an April 1980 Orthopedic specialist consultation and a radiologist who took X-rays of the knee.  Such an assertion lacks facial plausibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

More likely, the Veteran's April 2010 statement is attempting to assert that both knees were injured at the same time because he went on to write in that statement that "[t]his is how I received the athritis [sic] in both Knees, left and right."  To the extent the Veteran is asserting that both knees were injured, but only his left knee was treated, as a threshold matter, the STRs contain no indication of complaints involving the right knee, where it appears reasonable to assume that such would have been recorded if present because his treatment appears to have been for any related injuries.  See, e.g., AZ, 731 F.3d at 1315-16, 1317-18.  Thus, the absence of mention of the right knee in the STRs tends to indicate that the right knee was not injured.  

Moreover, the Veteran's assertions have been too inconsistent to be deemed reliable evidence.  Most notably, in his December 2008 claim form, he specifically asserted that the treatment was to his right knee.  By comparison, he asserted in his VA Form 9 statement that both knees were injured.  Comparing these two statements, his April 2010 VA Form 9 statement appears to be a fabricated attempt to justify the absence of documented treatment during service.  Thus, the Veteran's assertion that his treatment for right knee was never documented is not probative evidence tending to increase the likelihood of a right knee injury during his service.  See, e.g., Caluza, 7 Vet. App. at 511.

This conclusion is reinforced by the other evidence in the claims file.  Most notably, the Veteran filed multiple claims of service connection after service for the left knee.  In his original claim, filed in May 1980, one month after his separation from service, he claimed service connection for "[i]njured left knee while participating in physical fitness drills."  He identified the left knee twice as the injured knee, in two different sections of the May 1980 form.  This makes it seem unlikely that he had intended to identify the right knee or both knees.  

The facial similarity between the injury described in the Veteran's instant claim and that filed in May 1980 is also obvious.  The only difference is that he specifically claimed in May 1980 that it was the left knee that was injured.  Generally, a contemporaneous statement as to a declarant's then-existing physical condition, such as the Veteran's May 1980 claim (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Accordingly here, the May 1980 claim appears to be the more reliable account of the injury during service.  

Furthermore, in July 1980 and March 1982, the Veteran again filed claims of service connection for the left knee injury.  

Thus, where the Veteran now contends that he injured the right knee, he previously claimed a left knee injury only.  Generally, the fact that an appellant did not file, at a particular point in time, a claim for VA benefits for the at-issue medical condition at the same time that he filed a claim for another condition, may not be relevant without an explanation as to why filing the at-issue claim would have been expected to have occurred.  Fountain v. McDonald,  27 Vet. App. 258, 273-74 (2015).  Accordingly here, it would not have been impossible to believe that he might have also injured the right knee absent the other factors impeaching the credibility of his statements.  Most pointedly, the inconsistency between his various accounts of the injury, especially where he specifically gave an exact account of the injury and treatment during service in his December 2008 claim form, while modifying that account in his April 2010 VA Form 9 statement, makes it appear more likely that his current recollection of a right knee injury is an inaccurate account of the in-service injury fabricated in an attempt to support his claim.    

More recent evidence further supports such a conclusion.  Specifically, the Veteran had treatment at a private hospital in February 2005 for a right knee injury.  He reported that he injured the knee the night prior while carrying an injured lady up the steps, who had fallen, and "evidently" twisted his knee.  He stated at that time that he "had some old football injuries."  His reference in February 2005 to this pre-service treatment is telling.  It shows that he was attempting to give a complete historical account of his prior injuries.  On this basis, the STRs establish that his football injuries were prior to service and involved the left knee.  Accordingly, his reference to the injuries in February 2005 shows that his recollection of the knee involved was not accurate, which further supports a finding that he is not a reliable historian.  

Also significant, the Veteran had follow-up treatment in November 2005, at which time he gave a history that "was somewhat vague."  This statement does not indicate that he was being purposely vague, but whether purposeful or not, his vagueness tends to further support a finding that he is not a reliable historian.  

Overall, in light of these factors, the Board cannot rely on the accuracy of the Veteran's current account of having injured the right knee during service.  Aside from his statements, there is no objective evidence corroborating a right knee injury during service.  Thus, without a credible evidentiary foundation, the Board cannot find that the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Finally, the claim must be denied because there is no nexus between the Veteran's service and his right knee disorder.   

In this regard, the only supporting evidence is the Veteran's assertion that his current right knee disorder is due to the injury during service.  In his December 2010 VA Form 9 statement, he wrote that he had treatment at a private hospital in April 1980 after returning home from the Navy, and again in January 1986.  It is not clear that he is asserting a continuity of symptomatology.  Even if he is, the credibility of his account of the in-service injury has been impeached.  Thus, there is no in-service injury from which his current right knee symptomatology could be continuous or otherwise etiologically related.  

For this reason, the evidence is not in equipoise on the nexus requirement, which is the final question of fact in dispute in this case.  

Therefore, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


